           Case 8:19-cv-01368-PJM Document 1 Filed 05/09/19 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                              (Southern Division)

JOHN DOE #7 AND JANE DOE #11      *
INDIVIDUALLY AND AS PARENTS AND NEXT
FRIENDS OF JOHN DOE #8, A MINOR   *

                    Plaintiffs                    *
v.                                                        Civil Action No. :
                                                  *
BOARD OF EDUCATION OF
PRINCE GEORGE’S COUNTY, et al.                    *

                    Defendants                    *

*     *       *     *     *      *      *     *       *       *      *         *   *   *


                                 NOTICE OF REMOVAL

      CITY OF GLENARDEN (the “City”), ONE OF THE DEFENDANTS, by its

undersigned counsel and pursuant to the Federal Rules of Civil Procedure and 28 U.S.C.

§§ 1441 and 1446, submits this Notice of Removal and in support thereof states:

      1.      Plaintiffs John Doe #7 and Jane Doe #11, individually and as parents and

next friends of John Doe #8, a minor (collectively “Plaintiffs”), commenced a civil action

in the Circuit Court of Prince George’s County, Civil Case No. CAL-19-03969, by filing a

Complaint on or about February 4, 2019. The City was not served with the Complaint

but based on a subsequently received copy of the Complaint, the City was not named as

a Defendant in the Complaint.

      2.      Plaintiffs filed an Amended Complaint on or about March 4, 2019. The City

was not served with the Amended Complaint. Based on a subsequently received copy of

the Amended Complaint, the City was not named as a Defendant in the Amended

Complaint.
            Case 8:19-cv-01368-PJM Document 1 Filed 05/09/19 Page 2 of 8



       3.      Plaintiffs then filed a Second Amended Complaint on or about April 4, 2019.

The City was “served” with the Second Amended Complaint on or about April 9, 2019.

The Second Amended Complaint includes a federal claim against the City. Specifically,

Count XIV of the Second Amended Complaint alleges that the City violated John Doe

#8’s rights under the Fourth and the Fourteenth Amendment and purports to bring the

claim through 42 U.S.C. § 1983.1

       4.      This Court has original federal question jurisdiction over this matter

pursuant to 28 U.S.C. §1331, in that Plaintiffs are alleging a violation of John Doe # 8’s

rights under federal law; namely, that his rights under the Fourth and the Fourteenth

Amendment were violated.

       5.      Copies of the Summons and the Second Amended Complaint and all other

papers served on the City are attached hereto as Exhibit A. Pursuant to Local Rule 103.5,

within thirty (30) days of the filing of this Notice of Removal, the City will file certified

or attested copies of the Summonses, Complaint and docket entries filed in the Circuit



1
        The case concerns allegations that Defendant Carraway, while acting as a choir
director for a youth choir and a volunteer at Judge Sylvania Woods Elementary School,
sexually abused certain minors at a number of locations in Lanham, Maryland, including,
but not limited to, the City of Glenarden’s Municipal Building, Judge Sylvania Woods
Elementary School and the Apartments at Glenreed owned by Defendant Glenreed
Affordable, LLC and operated by Defendant Community Service Foundation Corp.
a/k/a Community Services Foundation. Four cases are presently pending in this Court
related to similar criminal activity by Defendant Carraway, including: Ayana Andrews, et
al. v. Board of Education of Prince George’s County, 8:19-cv-00706-PJM; Monica Harley, et al.
v. Board of Education of Prince George’s County, 8:19-cv-00709-PJM; Doe #12 v. Prince
George's County Board of Education et al., 8:19-cv-01307-PJM; and, Doe # 13 v. Prince George's
County Board of Education et al., 8:19-cv-01314-PJM.

                                              2
            Case 8:19-cv-01368-PJM Document 1 Filed 05/09/19 Page 3 of 8



Court for Prince George’s County, Civil Case No. CAL-19-03969.

       6.      With the exception of Defendant Deonte Carraway, all other Defendants

consent to this Notice of Removal. In addition to two (2) 42 U.S.C. § 1983 claims against

Defendant Carraway, both allegedly based on violations of the Fourth and Fourteenth

Amendments in Counts I and Count XIV, the Second Amended Complaint contains a

federal claim against Defendant Michelle Williams (also named as a Defendant to Count

I), and a federal claim against the Board of Education of Prince George’s County (“the

Board”), styled as a violation of Title IX of the Education Amendments of 1972, 20 U.S.C.

§ 1681 et seq. in Count II.

       7.      The City takes the position that Defendant Carraway falls within the

“nominal party” exception to the “rule of unanimity”2 insofar as: (1) Defendant Deonte

Carraway is currently a federal prisoner, Register Number 61899-037, in the custody of

the Federal Bureau of Prisons at the United States Penitentiary, Tucson (“USP Tucson”),

in Tucson, Arizona, and is serving a federal sentence of seventy-five (75) years and a

concurrent Maryland sentence of one hundred (100) years; (2) he has no assets; (3)

Defendant Carraway has refused to provide deposition testimony or to otherwise

participate in the similar litigation despite being held in contempt by the Circuit Court

for Prince George’s County; (4) that based upon Defendant Carraway’s refusal to

participate in the related state court actions, he will default and refuse to participate in




2
       See Hartford Fire Ins. Co. v. Harleysville Mut. Ins. Co., 736 F.3d 255 (4th Cir. 2013)
(holding that consent to removal by nominal party is unnecessary).
                                             3
            Case 8:19-cv-01368-PJM Document 1 Filed 05/09/19 Page 4 of 8



this removed action as well; and (5) that, notwithstanding the above, only a federal court

can compel Defendant Carraway’s participation as the state court contempt order has

proved ineffective. Additionally, undersigned counsel has been advised that Defendant

Carraway has refused to either consent or object to removal of this case as he has refused

to respond to Co-Defendant’s counsel’s efforts to enlist Defendant Carraway’s in a

discussion the subject. See April 17, 2019 email from the Federal Bureau of Prisons to Co-

Defendant’s Counsel Andrew G. Scott, Esquire, a copy of which is attached hereto as

Exhibit B.

       9.      The Fourth Circuit has held that the nominal party exception to the rule of

unanimity is a “straightforward inquiry: whether the non-removing party has an interest

in the outcome of the case”, see Hartford Fire Ins. Co., 736 F. 3d at 261, and, as Defendant

Carraway clearly has no interests at stake in this litigation and his consent for removal

should not be necessary.

       10.     As the Fourth Circuit has explained, while the federal courts may differ

slightly in their formulation of the test for the nominal party exception, all agree that

removal and access to the federal courts should not be denied merely because an artful

pleader has included a nominal party:

       The federal courts have, however, long recognized an exception to the rule
       of unanimity, which states that a nominal party need not consent to
       removal. See Charles Alan Wright et al., 14C Fed. Prac. & Proc. Juris. § 3730
       (4th ed.2009) (collecting cases). This “nominal party exception” ensures that
       only those parties with a palpable interest in the outcome of a case, and not
       those without any real stake, determine whether a federal court can hear a
       case. See Tri–Cities Newspapers, Inc. v. Tri–Cities Printing Pressmen &
       Assistants' Local 349, Int'l Printing Pressmen & Assistants' Union of N.
                                             4
          Case 8:19-cv-01368-PJM Document 1 Filed 05/09/19 Page 5 of 8



       Am., 427 F.2d 325, 327 (5th Cir.1970) (“[N]ominal or formal parties, being
       neither necessary nor indispensable, are not required to join in the petition
       for removal”). This exception helps to prevent a party from overriding
       congressionally prescribed bases for removal through strategic pleading.

       This court has never defined a nominal party for purposes of the nominal
       party exception to the rule of unanimity necessary for removal. Courts
       outside of this circuit have devised various tests to define a nominal party.
       Some have required that a defendant be indispensable in order to avoid the
       nominal party exception. See Ryan v. State Bd. of Elections of Ill., 661 F.2d
       1130, 1134 (7th Cir.1981). Others have required only that a defendant be
       indispensable or necessary. See Farias v. Bexar Cnty. Bd. of Trustees for Mental
       Health Mental Retardation Servs., 925 F.2d 866, 871 (5th Cir.1991); Tri–Cities
       Newspapers, 427 F.2d at 327. Both formulations appear to ask “whether in
       the absence of the [defendant], the Court can enter a final judgment
       consistent with equity and good conscience which would not be in any way
       unfair or inequitable to plaintiff.” Tri–Cities Newspapers, 427 F.2d 325 at 327
       (internal quotation marks omitted). Meanwhile, another line of case law
       provides that “[a] defendant is nominal if there is no reasonable basis for
       predicting that it will be held liable.” Shaw v. Dow Brands, Inc., 994 F.2d 364,
       369 (7th Cir.1993), holding modified by Meridian Sec. Ins. Co. v. Sadowski, 441
       F.3d 536 (7th Cir.2006); see also Thorn v. Amalgamated Transit Union, 305 F.3d
       826, 833 (8th Cir.2002) (describing nominal defendants as “those against
       whom no real relief is sought”) (internal quotation marks omitted); Farias v.
       Bexar Cnty., 925 F.2d at 871 (“[T]he removing party must show ... that there
       is no possibility that the plaintiff would be able to establish a cause of action
       against the non-removing defendants in state court”) (internal quotation
       marks omitted).

       All these tests—in discussing indispensable parties, necessary parties, or
       what removing parties must show about non-consenting parties—may
       provide useful insights but they have strayed from the fundamental
       inquiry. They over-massage what ought to be a straightforward
       examination of the meaning of the word “nominal” and the reasons for
       having the nominal party exception. Nominal means simply a party having
       no immediately apparent stake in the litigation either prior or subsequent
       to the act of removal. In other words, the key inquiry is whether the suit can
       be resolved without affecting the non-consenting nominal defendant in any
       reasonably foreseeable way.

Hartford Fire Ins. Co., 736 F.3d at 259–60.


                                              5
          Case 8:19-cv-01368-PJM Document 1 Filed 05/09/19 Page 6 of 8



       11.    As no one can genuinely communicate with Defendant Carraway to

determine if he will consent to removal; and, as Defendant Carraway clearly will not be

impacted in any way by a civil judgment for monetary damages, given the above

authority, the City asserts that Defendant Carraway is clearly a nominal party.

       12.    Pursuant to the requirement of 28 U.S.C. § 1446(d), counsel for the City

shall, promptly after the filing of this Notice of Removal, give written notice to all adverse

parties and shall file a copy of this Notice with the Clerk of the Circuit Court for Prince

George’s County.

       WHEREFORE, for the foregoing reasons, all of the Defendants who are not

nominal parties in the above-captioned action consent to this request that this action now

pending in the Circuit Court for Prince George’s County be removed to the United States

District Court for the District of Maryland, Southern Division.

                                    Respectfully submitted,

                                    KARPINSKI, COLARESI & KARP, P.A.


                                    BY:           /s/
                                           KEVIN KARPINSKI, #11849
                                           CPF #: 9312150114
                                           120 East Baltimore Street
                                           Suite 1850
                                           Baltimore, Maryland 21202-1617
                                           410-727-5000
                                           kevin@bkcklaw.com
                                           Counsel for City of Glen Arden, Maryland




                                              6
         Case 8:19-cv-01368-PJM Document 1 Filed 05/09/19 Page 7 of 8



                             CERTIFICATE OF SERVICE

      I hereby certify that on this 9th day of May 2019, a copy of the foregoing Notice of

Removal was sent via email by prior agreement of counsel to:

Timothy F. Maloney, Esquire
tmaloney@jgllaw.com
Matthew M. Bryant, Esquire
mbryant@jgllaw.com
Alyse L. Prawde, Esquire
aprawde@jgllaw.com
Joseph, Greenwald & Laake, P.A.
6404 Ivy Lane
Suite 400
Greenbelt, Maryland 20770

David M. Simpson, Esquire
dsimpson@davidsimpsonpa.com
David M. Simpson, P.A.
6404 Ivy Lane
Suite 408
Greenbelt, Maryland 20770
Counsel for Plaintiffs

Mark T. Foley, Esquire
mfoley@scblawyers.com
Sasscer, Clagett & Bucher
5407 Water Street, Suite 101
Upper Marlboro, Maryland 20772
Counsel for Defendant Principal Michelle Williams

Edmund J. O’Meally, Esquire
eomeally@pklaw.com
Andrew G. Scott, Esquire
ascott@pklaw.com
Kambon R. Williams, Esquire
kwilliams@pklaw.com
Pessin Katz Law, P.A.
901 Dulaney Valley Road, Suite 500
Towson, Maryland 21204
Counsel for the Defendant Prince George’s County Board of Education

                                           7
         Case 8:19-cv-01368-PJM Document 1 Filed 05/09/19 Page 8 of 8



and by First Class United States Mail, postage prepaid, to:

D. Stephenson Schwinn, Esquire
s.schwinn@jocs-law.com
Jordan Coyne LLP
10509 Judicial Drive
Suite 200
Fairfax, Virginia 22030
Counsel for Defendant Community Services Foundation Corporation A/K/A
Community Services Foundations

Glenreed Affordable, LLC
11200 Rockville Pike
Suite 250
Rockville, Maryland
Defendant

Deonte Carraway
Register #61899-037
USP Tucson
U.S. Penitentiary
P. O. Box 24550
Tucson, Arizona 85734
Pro Se Defendant


                                               /s/ Kevin Karpinski
                                               Counsel for City of Glenarden




                                           8
